Citation Nr: 1811203	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a spine disability.

2. Entitlement to service connection for an acquired psychological disorder, to include as secondary to a spine disability.

3. Entitlement to service connection for a disability manifesting in bowel and urinary incontinence, to include as secondary to a spine disability.

4. Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1963 to May 1964, with possible additional periods of ACDUTRA and inactive duty for training (INACDUTRA) while serving in the Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for depression, anxiety, and insomnia to encompass any acquired psychological disorder, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

The Veteran states that he injured his spine during ACDUTRA in 1966, which is outside the Veteran's active duty service as currently reflected in the claim file. However, the Veteran's full service personnel records have not been associated with the file and, as a result, the extent of the Veteran's military service is currently unknown. Service treatment records indicate that the Veteran may have been on ACDTURA starting around June 1965. See June 1965 "involuntary duty for training" medical examination. Remand is necessary to obtain the Veteran's service personnel records, to include all dates the Veteran was on ACDUTRA and INACDUTRA.

The record reflects that the Veteran has post-surgical and degenerative changes in his lumbar spine. See, e.g., October 2014 VA treatment records. He states that he injured his spine due to jumping in a fox hole, see October 2013 correspondence, or alternatively due to the jumping activities he participated in while in the military, see April 2013 VA treatment records. Reserve treatment records reflect that he reported a football injury in 1961 (prior to service), which he now disputes. See September 2013 correspondence. An April 2013 lay statement from the Veteran's ex-wife reflects he complained of back pain after attending Marine "summer camp" in the summer of 1966. Records from 1967 reflect no abnormalities in the lumbosacral spine, although there were complaints of pain. See March 1967 service treatment records. Given the evidence of record, remand for a VA examination is necessary to resolve remaining medical questions as to the nature and cause of the Veteran's spine disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's treatment records reflect diagnoses of major depression and anxiety. See, e.g., June 2013 and September 2017 VA treatment records. He stated that he suffers from trauma due to watching a fellow Marine fall from a cliff and call out to him for help. See November 2017 statement in support of claim for service connection for posttraumatic stress disorder (PTSD). He has also indicated that he is depressed due to his spine disability. See, e.g., May 2013 VA treatment records. Given the evidence of record, remand for a VA examination to resolve remaining medical questions as to the nature and cause of the Veteran's psychological disorder is required. See McLendon, 20 Vet. App. at 81.

While the record reflects the Veteran has tested positive on PTSD screening tests, see, e.g., May 2013 VA treatment records, at this time it does not appear that he has been formally diagnosed with PTSD. However, because the issue is being remanded for other reasons, development of the Veteran's stressor of witnessing a service member fall from a cliff should be conducted. See 38 C.F.R. § 3.304(f).

The Veteran receives Social Security Administration (SSA) disability benefits in connection with his spine disability. See, e.g., November 2017 Board hearing. However, the record does not reflect that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, all issues must be remanded to attempt to obtain such records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Lastly, it appears that VA treatment records associated with the claim file are incomplete. As the issues are being remanded, the AOJ should obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain service personnel records pertaining to the Veteran's Marine Corps Reserve service. If the records do not show that ACDUTRA or INACDUTRA was performed in or around 1966, the AOJ should seek verification of such service through the appropriate facilities.

2. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claim file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

3. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities prior to May 2013 and from September 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

4. The AOJ should submit a request to the Joint Services Records Research Center (JSRRC) (or other appropriate source) for any information that might corroborate the Veteran's reported stressor of witnessing a fellow service member fall from a cliff while stationed at Camp Pendleton, California sometime from November 1963 to May 1964.

Successive requests must be made to JSRRC (or other source) until the entire relevant time period has been considered. If the JSRRC responds that it is unable to comply with the request, or that any of the alleged stressors cannot be corroborated, the AOJ should produce a formal memorandum for the file documenting efforts to obtain this information, notify the Veteran, and associate a copy of the Veteran's notification with the file.

5. After the above development in (1) through (4) has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his spine disability(ies). The examiner should review the claim file (including this remand) and note such review was completed. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's spine disability(ies) reflected in the record.

(b) For each disability diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disability was incurred in or otherwise related to the Veteran's military service.  Please explain why. The examiner should discuss the Veteran's statements that he did not injure his back in 1961, he does not remember telling an examiner that he injured his back in 1961, and that he injured his back due to falling in a fox-hole or alternatively due to jumping activities during service. The April 2013 lay statement from the Veteran' ex-wife that the Veteran complained of back pain in the summer of 1966 should also be discussed.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. After the above development in (1) through (4) has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his psychological disorder(s). The examiner should review the claim file (including this remand) and note such review was completed. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's psychological disorder(s) reflected in the record. The examiner must discuss the previous diagnoses of anxiety and major depression, as well as whether the Veteran has PTSD or insomnia.

(b) For each disorder diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disorder was either caused or aggravated by the Veteran's spine disability(ies). Please explain why. The examiner must address both whether the disorder was caused by and whether the disorder increased in severity beyond its natural progression (i.e., was aggravated).

If any disorder is found to have been aggravated by the Veteran's spine disability(ies), the examiner should specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) Regardless of whether the Veteran's psychological disorder(s) were caused or aggravated by his spine disability(ies), the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disorder was incurred in or otherwise related to the Veteran's military service. Please explain why. The Veteran's statement about witnessing a fellow service member fall from a cliff during service must be discussed.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


